Citation Nr: 0632941	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  02-12 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for type II, diabetes 
mellitus, secondary to exposure to herbicides.

2. Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hypertension.

3. Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder.

4. Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for tension headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania in which the RO denied the 
benefits sought on appeal.  The veteran, who had active 
service from April 1967 to April 1971, appealed that decision 
to the BVA.  Thereafter, the RO referred the case to the 
Board for appellate review.    
 
The Board remanded the case for further development in 
November 2004.  Thereafter, the case was returned to the 
Board for further review.  

The issues of entitlement to service connection for diabetes 
mellitus and post-traumatic stress disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  In addition, the Board finds that the instructions set 
forth in its November 2004 remand regarding the veteran's 
request to reopen his claims of entitlement to service 
connection for hypertension and tension headaches were not 
fulfilled by the RO; and therefore a remand is necessary in 
regards to those new and material evidence claims.  





FINDINGS OF FACT

1.  A rating decision dated in June 1996 reopened the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder, but denied service connection 
on the merits.

2.  The evidence received since the June 1996 rating 
decision, by itself, or in conjunction with the previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1996 rating decision, which found that new and 
material evidence had been submitted to reopen the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder but denied service connection for the 
disorder on the merits, is final. 38 U.S.C.A. §§ 7103(a), 
7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2006).

2.  The evidence received since the June 1996 rating decision 
is new and material, and the claim for entitlement to service 
connection for post-traumatic stress disorder is reopened. 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1105 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).

In this case, a letter dated in December 2004 specifically 
informed the veteran of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant 
of the veteran's appeal in regards to the issue of whether 
the veteran's claim of entitlement to service connection for 
post-traumatic stress disorder should be reopened, the 
veteran cannot be prejudiced by any deficiency, if any, in 
the notice and assistance requirements of the VCAA.  As such, 
the Board will dispense with any further discussion of the 
VCAA and will proceed to this issue presented on appeal.  

B.  Law and analysis: new and material evidence to reopen 
claim for PTSD 

In this case, the veteran filed an initial claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) in October 1989. See October 1989 application 
for compensation.  Applicable law provides that service 
connection will be granted if it is shown that a veteran has 
a disability resulting from an injury or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).  Service connection for PTSD requires (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); (2) a 
link, established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred. See 38 C.F.R. § 3.304(f).

In denying the veteran's October 1989 request for service 
connection, the RO reviewed the veteran's service medical 
records and post-service medical records associated with the 
claims file at that time. See July 1974 VA medical record; 
December 1989 rating decision.  After considering this 
evidence, the RO determined that while the veteran had some 
anxiety due to unit problems noted in service, no psychiatric 
disorder was diagnosed in service and no further complaints 
were reported in the veteran's service medical records. 
December 1989 rating decision.  The veteran was notified of 
the RO's decision and of his appellate rights, but did not 
appeal that decision. 38 U.S.C.A. § 7103 (a), 7105(c); 
38 C.F.R. §§ 20.1100(a), 20.1104.  That decision represents a 
final decision.  
 
In May 1996, the veteran requested that his claim of 
entitlement to service connection for PTSD be reopened on the 
basis of new outpatient treatment records that reflected a 
diagnosis of PTSD. See May 1996 application for compensation; 
VA medical records dated in September 1995 and October 1995 
(the veteran was diagnosed with PTSD and major depression); 
February 1996 (the veteran was diagnosed with PTSD by 
history).  The veteran was afforded a VA examination in June 
1996, during which the examiner questioned the veteran's 
diagnosis of PTSD on the basis that all of the criteria for a 
PTSD diagnosis was not being met. See June 1996 VA 
examination report, p. 4.  After making this observation, the 
examiner diagnosed the veteran with chronic dysthymic 
disorder rather than PTSD. Id.  The veteran's claim was then 
reviewed again by the RO in June 1996, at which time it 
appears that the RO reopened the veteran's claim but denied 
service connection on the basis that the June 1996 VA 
examination report did not set forth a confirmed diagnosis of 
PTSD. June 1996 rating decision.  The veteran was notified of 
the RO's decision and of his appellate rights, but did not 
submit a Notice of Disagreement to that decision. 38 U.S.C.A. 
§ 7103 (a), 7105(c); 38 C.F.R. §§ 20.1100(a), 20.1104.  That 
decision also represents a final decision.  

In February 2000, the veteran's representative submitted 
additional VA medical records to the RO, but failed to state 
the benefit sought. See February 2000 letter from the 
veteran's representative; see also November 2000 statement 
seeking "100% (percent) service related disability 
compensation"; VA medical records dated from August 1984 to 
February 2000.  The RO subsequently requested clarification 
from the veteran as to the claims of entitlement that he was 
making. See April 2000, May 2000 and December 2000 letters 
from the RO.  Based upon a letter from the veteran's 
representative dated in November 2001, the RO ascertained 
that the veteran sought service connection for diabetes 
mellitus, as well as service connection for tension 
headaches, hypertension and PTSD. See November 2001 letter 
from the veteran's representative.  As such, the RO viewed 
the letter as a request for service connection/request to 
reopen previously denied claims. See November 2001 letters 
from the RO to the veteran.  

After the November 2001 claim letter was received by the RO, 
additional private medical records were associated with the 
claims file. See private medical records dated from March 
1998 to August 1998.  Thereafter, the RO reviewed the new 
evidence and issued a rating decision finding that new and 
material evidence adequate to reopen the veteran's claim had 
not been submitted. See February 2002 rating decision.  
Subsequent to the issuance of this rating decision, 
additional VA and private treatment records were added to the 
claims file and the veteran testified before a member of the 
Board. See July 2003 Board hearing transcript; VA medical 
records dated from April 1994 to October 2005; private 
medical records dated from March 1998 to March 2005.  After 
reviewing this evidence, the RO confirmed its prior finding 
that new and material evidence had not been submitted to 
reopen the veteran's claim. November 2005 Supplemental 
Statement of the Case.    

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured after the last disallowance is "new and 
material."  Under 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.

In this case, the evidence associated with the claims file 
since the June 1996 rating decision consists of private 
medical records dated from March 1998 to March 2005, VA 
medical records dated from August 1984 to October 2005 and 
the veteran's Board hearing testimony. See July 2003 Board 
hearing transcript.   	

The veteran's March 1998 to March 2005 private medical 
records constitute new evidence since they are records that 
were not associated with the claims file at the time of the 
June 1996 rating decision.  However, they are not considered 
to be material evidence since they fail to reflect either 
treatment or a diagnosis of PTSD; nor do they contain medical 
evidence indicating that such a diagnosis is related to the 
veteran's period of service. See March 1998 to March 2005 
private medical records.  

However, contrary to the RO's determination, the Board finds 
that the veteran's VA medical records, particularly those 
dated in October 2005, constitute both new and material 
evidence sufficient to reopen the veteran's claim.  In this 
regard, the Board observes that the RO's prior denial of 
service connection for PTSD was based upon the June 1996 VA 
examination report which indicated that the veteran did not 
meet the criteria for a PTSD diagnosis, even though other 
medical records reflected a diagnosis of this disorder.  
Thus, the RO determined that the first element of the PTSD 
service connection test had not been met.  The new October 
2005 VA medical records clearly set forth a current diagnosis 
of PTSD, thus suggesting that this element of the PTSD 
service connection test has now been fulfilled. See also VA 
medical records dated in January 2000 and February 2000.  The 
RO acknowledged in the November 2005 Supplemental Statement 
of the Case this confirmed diagnosis, but did not reopen the 
veteran's claim on the basis that there was no competent 
medical evidence sufficient to confirm a link between the 
current diagnosis of PTSD and its causes (allegedly related 
to the death of the veteran's wife and daughter) and an in-
service stressor event. See November 2005 Supplemental 
Statement of the Case, p. 9.  

The Board finds the RO's analysis to be in error, since 
reviewing this evidence in the context of previous medical 
records that discussed stressor events that may or may not be 
applicable to the current diagnosis of PTSD constitutes a 
merits determination of the veteran's claim rather than a 
determination of whether new and material evidence has been 
submitted to reopen the claim.  Thus, presuming the 
credibility of the October 2005 VA medical records and the 
current diagnosis of PTSD (not found in the June 1996 VA 
examination report), the Board concludes that these records 
alone relate to the first element of the PTSD service 
connection test (an unestablished fact necessary to 
substantiate the claim) and raise a reasonable possibility of 
substantiating the claim. See Justus v. Principi, 3 Vet. App. 
510 (1992).  As such, the Board finds that new and material 
evidence has been submitted to reopen the previously denied 
claim; and that the veteran's claim for PTSD should be 
reopened. 38 U.S.C.A. § 5108.  However, since the RO has not 
had the opportunity to adjudicate the veteran's claim in 
light of all evidence of record and because further 
development is warranted in this case, the case must be 
remanded to the RO for adjudication. See also Bernard v. 
Brown, 4 Vet. App. 384 (1993).




ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for post-traumatic 
stress disorder, and to this extent only, the appeal is 
granted. 


REMAND

In view of the above determination that the veteran's claim 
of entitlement to service connection for PTSD is reopened, 
the Board believes that the RO, consistent with the 
principles set forth in Bernard v. Brown, supra, must be 
provided an opportunity to further develop the record and to 
conduct a de novo review of the reopened PTSD claim, based on 
the evidence in its entirety.  In addition, the Board finds 
that additional development is required in regards to the 
veteran's three remaining claims, specifically his (1) claim 
of entitlement to service connection for diabetes mellitus 
and (2) his request to reopen his claims for service 
connection for hypertension and tension headaches.

In regards to the veteran's PTSD claim, the Board observes 
that although the veteran was provided with a notification 
letter in December 2004 generally referencing his PTSD claim, 
he has not yet been provided with a specific letter advising 
him of the type of evidence necessary to substantiate the 
underlying claim for service connection for PTSD, to include 
an explanation of applicable disability ratings and effective 
dates should the veteran's claim of entitlement to service 
connection be granted. Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Although the RO contacted the National 
Personnel Records Center and requested that the veteran's 
alleged dates of service in Vietnam be provided, no attempt 
has been made to obtain the veteran's actual service 
personnel records which could corroborate or refute the 
veteran's assertions that he arrived in Vietnam between 
approximately March 1968 to May 1968 and was stationed in 
Vietnam at Phan Rang Air Force Base and Ton Sa Nut until 
approximately October 1968 to December 1968. See October 2005 
response to request for information; December 2005 statement 
from the veteran; July 2003 Board hearing transcript, p. 6.  
Obtaining the veteran's complete service personnel records 
will also assist the RO in determining the exact location 
where the veteran was stationed overseas for the purposes of 
deciding his diabetes mellitus claim.  

Regarding this diabetes mellitus claim, the Board notes that 
it is not entirely clear, at this point, whether the veteran 
actually suffers from type II diabetes mellitus.  In this 
regard, a past medical history of type II diabetes mellitus 
in October 2005, but no definitive diagnosis seems to have 
ever been made.  The Board is of the opinion that at this 
time, a VA examination should be accomplished in order to 
indicate whether the veteran indeed suffers from this 
disorder.

In addition, the Board observes that there is no evidence of 
record indicating that an attempt to corroborate the 
veteran's alleged PTSD stressors has been made, specifically 
an alleged friendly fire incident and a mine field incident 
in which one of the veteran's comrades was injured while 
stationed at Phan Rang Air Force Base in approximately May 
1968. See July 2003 Board hearing transcript, pgs. 6, 9.  Nor 
has the veteran been informed of the type of corroborative 
evidence that may be used in support of his PTSD claim, 
including evidence that consists of "buddy statements."  
This information may be of import to the veteran since he 
testified that other service-members were present during both 
of his alleged PTSD stressor events. Id.  Lastly, the Board 
finds that a new VA examination should be provided to the 
veteran in light of the veteran's most recent diagnosis of 
PTSD in October 2005 and the fact that the veteran's last 
PTSD examination occurred in June 1996.

In regards to the veteran's request to reopen his claims of 
entitlement to service connection for hypertension and 
tension headaches, the Board found in its November 2004 
remand that proper VCAA notice had not given in the context 
of these claims.  The Board directed the RO to provide notice 
as required under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, 
to include what constitutes new and material evidence. See 
November 2004 remand, p. 3.  However, in its December 2004 
letter to the veteran, the RO failed to inform the veteran of 
the necessity to provide new and material evidence to reopen 
his previously denied claims or the type of evidence that 
would be sufficient to satisfy the new and material test.  As 
such, the Board finds that the RO did not comply with the 
Board's November 2004 remand instructions, and another remand 
is required to assure such compliance. See Stegall v. West, 
11 Vet. App. 268 (1998) (holding "that a remand by this Court 
or the Board confers on the veteran or other claimant, as a 
matter of law, a right to compliance with the remand 
orders").

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  In regards to the veteran's request 
to reopen earlier denied claims of 
entitlement to service connection for 
hypertension and tension headaches, the 
AMC should send the veteran and his 
representative a letter providing the 
notice required under 38 U.S.C.A. § 5103 
and 38 C.F.R. §3.159, to include what 
constitutes new and material evidence in 
these claims and in compliance with Kent 
v. Nicholson, 20 Vet App. 1 (2006). This 
letter should also inform the veteran 
about the information and evidence not of 
record that is necessary to substantiate 
the claims; information and evidence that 
VA will seek to provide; information and 
evidence the veteran is expected to 
provide; and request or tell the veteran 
to provide any evidence in his possession 
that pertains to the claims.  Lastly, the 
letter should inform the veteran of 
applicable disability ratings and 
effective dates should the veteran's 
claims be reopened and service connection 
granted in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  In regards to the veteran's PTSD and 
diabetes mellitus claims, the AMC should 
ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed, including the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107.  The letter should 
specifically inform the veteran of 
applicable disability ratings and 
effective dates should the veteran's 
claims for service connection be granted 
in compliance with Dingess/Hartman v. 
Nicholson, supra.  Lastly, this letter 
should notify the veteran of the type of 
relevant evidence that will assist in 
substantiating a PTSD claim. 

3.  Also in regards to the veteran's 
reopened PTSD claim and claim of 
entitlement to service connection for 
diabetes mellitus, the RO should 
undertake efforts to obtain the veteran's 
service personnel records in an attempt 
to corroborate the veteran's assertions 
that he was stationed and served in the 
Republic of Vietnam for eight months; and 
that during this period of time, he 
experienced two PTSD stressor events that 
consisted of a friendly fire incident and 
a mine field incident in which one of the 
veteran's comrades was injured while 
stationed at Phan Rang Air Force Base in 
approximately May 1968.  These efforts 
should include, but are not limited to, 
requesting assistance from the U.S. Army 
and Joint Services Records Research 
Center (JSRRC); requesting the unit 
history from the National Archives and 
Records Administration; requesting daily 
staff journals, after action reports, 
monthly summary, and morning reports; and 
requesting assistance from another 
appropriate Federal archive.  The RO 
should determine the exact nature of the 
veteran's duties in service and the 
assignments he was engaged in while 
stationed overseas. 

4.  After the actions set forth above 
have been completed, the veteran should 
be afforded a VA psychiatric examination 
to determine whether he meets the 
criteria for PTSD contained in DSM-IV; 
and if so, whether this diagnosis is as 
likely as not related to a specific 
verified trauma experienced during 
service.  The examiner should specify the 
factors relied upon to support the 
diagnosis and the specific stressor(s) 
which prompted the diagnosis.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished, but should include 
psychological testing.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  

5.  The veteran should be afforded an 
appropriate VA examination to determine 
whether or not he currently has type II 
diabetes mellitus.  

6.  When the development requested has 
been completed, the case should again be 
reviewed by the AMC on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


